Motion referred to the court that rendered the decision. Present — Nolan, P. J., Beldoek, Murphy, Ughetta and Hallinan, JJ. Motion to resettle order entered October 8, 1956, denied, without costs. On the court’s own motion, the second paragraph of said order is amended to read as follows: “ Now on reading and filing the petition of John Scotti & Sons, Inc., in support of the application to restrain, prohibit and enjoin the respondents, and the memorandum of law of William Alpert in support of said respondents’ application to dismiss the petition; and the application to restrain, etc., having been submitted by Mr. James A. Doherty, Jr., of counsel for the petitioner, and the application to dismiss the petition having been argued by Mr. Mark T. Walsh, Assistant Attorney General, of counsel for the respondent, Hon. David Kusnetz, and due deliberation having been had thereon; and upon the opinion and decision slip of the court herein, heretofore filed: ”, Present — Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ. [See 2 A D 2d 853.]